        Case 2:19-cv-00002-SMJ             ECF No. 6-1        filed 02/15/19      PageID.33 Page 1 of 4



 1   AARON D. DUNHAM (WSBA No. 46405)
 2   WOLFF, HISLOP & CROCKETT, PLLC
 3   12209 E. Mission Ave., Suite 5
     Spokane Valley, WA 99206
 4
     Telephone (509) 927-9700
 5   Fax (509) 777-1800
 6
 7   Attorney for Defendants
     AMERICAN CREDIT ACCEPTANCE, LLC,
 8
     PAR, INC., and JILLIAN RAE LEE-BARKER
 9   dba COEUR D’ALENE VALLEY RECOVERY SERVICES
10
11
                                 UNITED STATES DISTRICT COURT
12
13                            EASTERN DISTRICT OF WASHINGTON
14
15                                           SPOKANE DIVISION
16                                            )
     HECTOR LOYOLA and LINDA                  )                     Case No.: 2:19 CV-2
17   LOYOLA,                                  )
18                         Plaintiffs,        )                     [PROPOSED] ORDER
                                              )
19       v.                                   )                     GRANTING DEFENDANTS’
                                              )
20                                            )                     MOTION TO:
     AMERICAN CREDIT ACCEPTANCE, ))                                 (1) COMPEL ARBITRATION
21   LLC, PAR, INC., and JILLIAN RAE LEE- )                         AND
22   BARKER dba COEUR D’ALENE                 )                     (2) DISMISS ALL CLAIMS
                                              )
23   VALLEY RECOVERY SERVICES,                )
                                              )
24                                            )
                                 Defendants. ))
25                                            )
26                                            )
                                              )
27
28                                             INTRODUCTION
29
             This matter came before the Court on Defendants’ Motion to: (1) Compel
30
31   Arbitration and (2) Dismiss All Claims. Defendants argue that the claims in the
32

     Defs’ Mot. to (1) Compel Arb. and (2) Dismiss All Claims, Attachment 1:
     [Proposed] Order Granting Defs’ Mot. to (1) Compel Arb. and (2) Dismiss All Claims
     pg. 15
        Case 2:19-cv-00002-SMJ             ECF No. 6-1        filed 02/15/19      PageID.34 Page 2 of 4



 1   Plaintiffs’ Complaint are subject to an arbitration provision in the Retail Purchase
 2
 3   Agreement.
 4
                             FINDINGS AND LEGAL CONCLUSIONS
 5
 6           Based on the evidence and written argument, the Court is satisfied that
 7
     Defendant American Credit Acceptance, LLC is the assignee of the arbitration
 8
 9   provision and is entitled to enforce it. And the Court is satisfied that the remaining
10
11   Defendants (PAR, Inc. and Jillian Rae Lee-Barker dba Coeur D’Alene Valley
12
     Recovery Services) are entitled to enforce the arbitration agreement under the law
13
14   of agency and estoppel.
15
             If there were questions about the enforceability of the arbitration provision,
16
17   those questions must be submitted to the arbitrator. See Henry Schein, Inc. v.
18
19   Archer & White Sales, Inc., 139 S. Ct. 524, 528 (2019).
20
                                      CONCLUSION AND ORDER
21
22           Having considered the relevant pleadings, declarations, and exhibits, and the
23
24
     remainder of the record, the Court hereby ORDERS:
25
                 1. All of Plaintiffs’ claims are hereby dismissed with prejudice.
26
27               2. If Plaintiffs wish to pursue the claims that are dismissed, they are
28
                      compelled to pursue those claims in arbitration, under the provisions
29
30                    in the Retail Purchase Agreement, rather than in Court.
31
32

     Defs’ Mot. to (1) Compel Arb. and (2) Dismiss All Claims, Attachment 1:
     [Proposed] Order Granting Defs’ Mot. to (1) Compel Arb. and (2) Dismiss All Claims
     pg. 16
        Case 2:19-cv-00002-SMJ             ECF No. 6-1        filed 02/15/19      PageID.35 Page 3 of 4



 1           DATED this ____ day of February, 2019.
 2
 3                                                      _______________________________
 4                                                      HON. SALVADOR MENDOZA, JR.
 5                                                      UNITED STATES DISTRICT JUDGE
 6
 7
 8
 9
10
11
      Presented by:
12
13    WOLFF, HISLOP & CROCKETT, PLLC
14
      By: /s Aaron D. Dunham
15    Aaron D. Dunham, WSBA No. 46405
16
17    Attorney for Defendants
      American Credit Acceptance, LLC,
18
      PAR, Inc., and
19    Jillian Rae Lee-Barker dba Coeur d’Alene Valley
20    Recovery Services
21
22
23
24
25
26
27
28
29
30
31
32

     Defs’ Mot. to (1) Compel Arb. and (2) Dismiss All Claims, Attachment 1:
     [Proposed] Order Granting Defs’ Mot. to (1) Compel Arb. and (2) Dismiss All Claims
     pg. 17
        Case 2:19-cv-00002-SMJ             ECF No. 6-1        filed 02/15/19      PageID.36 Page 4 of 4



 1                                      CERTIFICATE OF SERVICE
 2
 3   I hereby certify that on February 15, 2019, I electronically filed the foregoing with
     the Clerk of the Court using the CM/ECF System, which in turn automatically
 4
     generated a Notice of Electronic Filing (NEF) to all parties in the case who are
 5   registered users of the CM/ECF system. The NEF for the foregoing specifically
 6   identifies recipients of electronic notice:
 7
     FOR PLAINTIFFS
 8
 9   Alexander B. Trueblood
10   Trueblood Law Firm
11   1700 Seventh Ave., Suite 2100
     Seattle, WA 98101-1360
12
     Telephone: (206) 707-9685
13   Fax: (206) 832-4676
14   Email: alec@hush.com
15
16
17   Signed and dated at Spokane Valley, Washington this 15th day of February, 2019.
18
19   WOLFF, HISLOP & CROCKETT, PLLC
20
     By: /s Aaron D. Dunham
21   Aaron D. Dunham, WSBA No. 46405
22   12209 E. Mission Ave., Suite 5
23   Spokane Valley, WA 99206
24
     Telephone: (509) 927-9700
     Fax: (509) 777-1800
25
     Email: adunham@whc-attorneys.com
26
27
28
29
30
31
32

     Defs’ Mot. to (1) Compel Arb. and (2) Dismiss All Claims, Attachment 1:
     [Proposed] Order Granting Defs’ Mot. to (1) Compel Arb. and (2) Dismiss All Claims
     pg. 18
